[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 234 
The learned judge at the Circuit, among other things, instructed the jury, in substance, that if the act which caused the death of the assured was not a voluntary act, not the act of his own will, but an involuntary act when he was in a mental condition which rendered him incapable of exercising his will, then the defendant was liable. A verdict for the plaintiff having been rendered under this direction, I shall assume that the jury found that when the hand of the assured delivered the fatal shot he was wholly bereft of reason. This view of the result of the verdict is the most favorable that can be taken in aid of the plaintiff's claim, unless the death was purely accidental, which is scarcely pretended, and to which some reference will be hereafter made.
It is now to be regarded as the settled law of this country, and of England, that a clause in a policy of life insurance exempting the insurer from liability if the assured "die by his own hand," has reference to an intelligent or voluntary act, and not to a suicide committed by a party in a state of mental derangement so great that the act of self-destruction is to be regarded as wholly involuntary. (Van Zandt v. The Mut. Ben. L.Ins. Co., 55 N.Y., 169; Borradaile v. Hunter, 5 M. . G., 639; Clift v. Schwabe, 3 C.B., 437; Eastabrook v. TheUnion Mut. Life Ins. Co., 54 Maine, 224; Dean v. Am. Mut.Life Ins. Co., 4 Allen, 96; Life Ins. Co. v. Terry, 15 Wall., 580.)
In the present case, the provision which avoids the policy is, that if the assured "shall die by his own hand or act, sane or insane," the insurer shall not be liable. The question therefore is, whether the addition of the words "sane or *Page 236 
insane" is to be considered of any legal effect. If not, the instruction to the jury in this respect was correct, and the verdict ought to be sustained; but if they are of any legal force, a different result must necessarily follow.
In all the cases heretofore considered by the courts, so far as we are advised, save in those to be hereafter referred to, the words "sane or insane" were not written in the policy. Such were the leading English cases of Borradaile v. Hunter (5 M.  G., 639); Clift v. Schwabe (3 C.B., 437), and all the cases in this State, and in some other of our sister States; and in all these cases it is to be observed that the courts considered that the words "dying by his own hand" could not have a literal application; for if so, a voluntary death by drowning or by taking poison would not avoid the policy any more than a death occasioned by a pistol shot by the hand of a madman, moved by an irresistible insane impulse. But the exceptions which the courts have engrafted upon the meaning of the words employed "rest upon the ground that the excepted cases could not have been within the meaning of the parties to the policy." (55 N.Y., 169, RAPALLO, J.) It is therefore held that a death by drowning or by poison is a death by the hand of the assured, and, also, that a death from a pistol shot delivered from the hand of the assured is not a death by his own hand, if at the time he was bereft of reason, and the act was involuntary. We have, therefore, only to consider the interpretation to be given to the language of the contract of insurance, for no question is made but that it was fully understood and agreed to by both parties.
It can scarcely be doubted that an insurer of the life of a person may by apt language guard himself from liability for all disasters if the exemption does not contravene public policy. He may provide that if the assured shall die of the small pox or any other specified disease of the body he will not be liable, and there appears to be no reason why he may not guard himself against liability if death results from any disease of the mind. Indeed, it is said by RAPALLO, J., in Van Zandt v. The MutualBenefit Life Insurance Company *Page 237 
(supra), that "no rational doubt can be entertained that a condition exempting the insurers from liability in case of the death of the assured by his own hand, whether sane or insane,
would be valid if mutually agreed upon between the insurer and the insured," and then, in substance, adds, that if nothing is said with respect to insanity, the result is that a party does not "die by his own hand" if his death happens from the involuntary act of a madman. This view of the question is but a very concise and accurate statement of the law as announced in cases previously adjudged. No reason has been assigned, and we think none can be, if a party insuring his life shall argue that in case his death shall result from the mental disease of insanity the insurers shall not be liable. The word "insane" or "insanity" ordinarily implies every degree of the unsoundness of mind, and in this case we assume that the assured was to the very last degree mad or insane, so that the mere act of self-destruction was wholly involuntary.
We are asked to decide that the addition of the words "sane or insane" to the words of a policy, that the insurer shall be excused if the assured "die by his own hand or act" means nothing, and it is urged by way of argument that if a madman causes his own death it is no more than a mere accident, and that, therefore, a death caused by mere accident and by one in no way responsible for his acts is in fact the same thing. A death by accident, within the meaning of that term as used in conditions of insurance, is not a death resulting from insanity, and in that connection has no reference to the condition of the mind of the party so dying. It has relation to casualties of a different character by which life is destroyed, and the language of a contract, unless there are special reasons to the contrary, must have a construction according to its common and ordinary meaning, as the majority of mankind would understand it. "The best construction," says GIBSON, Ch. J., in The SchuylkillNavigation Company v. Moore (2 Whart., 491), "is that which is made by viewing the subject of the contract as the mass of mankind would view it, for it may be safely assumed that such was the aspect in which the *Page 238 
parties themselves viewed it. A result thus obtained is exactly what is obtained from the cardinal rule of construction." It is, therefore, not too much to say that a suicide, the result of a partial or total aberration of mind, would not, in the judgment of the great majority of mankind, be regarded as an accidental death, and the suggestion, I think, results from an acuteness of intellect not plain to a common understanding.
It may here also be suggested that the argument by which the legal effect of the words "sane or insane" is sought to be nullified proves too much, and in this respect is alike obnoxious to logic as to law. The proposition is that the policy is avoided only if the assured shall die by his own hand, and that he doesnot die by his own hand if death results from an irresistible insane impulse. This proves, if it proves any thing, that it is impossible for an insurer to contract for exemption from liability in cases of death resulting from insanity where it seems to be agreed that such a contract may be lawfully made. In several of the cases considered by the courts, resulting in the rule before stated as to the effect of suicide upon the liability of the insurer, the effect of the addition of the words "sane or insane" has been incidentally referred to.
In Borradaile v. Hunter (supra) it will be remembered that the policy was, by the proviso, to be void in case "the assured should die by his own hands," and the insured was held not liable upon the ground that the assured, who was drowned in the river Thames, "voluntarily threw himself into the water, knowing at the time that he should thereby destroy his life and intending thereby to do so, but at the time of committing the act he was not capable of judging between right and wrong." That the rule in this case has been fully adopted in this country we have already seen, and it may prove something in the present case that a very learned lawyer, Mr. Sergeant Wilde, arguing for the plaintiff in support of a rule nisi against a verdict for the defendant said, at the beginning of his argument, "It is obvious that the words of the policy are not to be taken in their strictly literal sense, otherwise *Page 239 
Mr. Borradaile could not be said to have died by his own hands. The term is equivocal and requires explanation. The insurance company might have worded the condition thus: `If he die by his own hands, whether sane or insane,' and then the meaning of the contract would have been clear."
Lord Ch. J. TINDALL, who dissented from the judgment of his brethren in that case, in concluding a very able and elaborate opinion, said: "I therefore found the opinion at which I have arrived in this case upon the consideration that the insurers intended by the proviso to confine their exemption from liability to the case of a felonious suicide only; that if they intended the exception to extend to both the case of felonious self-destruction, and self-destruction not felonious, they ought so to have expressed it clearly in the policy; and that, at all events, if they have left it doubtful on the face of the policy, whether it is so confined or not, that doubt ought, in my opinion, to be determined against them, for it is incumbent on them to bring themselves within the exception, and if their meaning remains in doubt they have failed so to do."
While the propositions quoted are not authority, they serve to indicate the opinions of a very distinguished lawyer, and a very eminent judge, upon the precise question now before us for decision.
In the case of Eastabrook v. The Union Mutual Life InsuranceCompany (54 Maine, 224), where the proviso in the policy was, that if the assured should die by his own hand, the policy should be void, APPLETON, Ch. J., said: "The different English life insurance companies (when unwilling to incur the risk ofsuicidal insanity) have guarded against such risk by languageclearly excluding it from the policy. Thus, the Equitable has the condition, `if he shall die by his own hand, being at the time sane or insane;' the Eagle, `if he shall die by his own act, whether sane or insane;' and in the policies of the Solicitors and General Life Assurance the condition is, `if he die by his own act, whether felonious or not.'"
This extract clearly indicates what the judgment of that court would have been if the condition in the policy before *Page 240 
us had been in the one there under consideration. We are referred to no case in this State where the provision contained in the present policy has been under consideration by the courts.
In the case of Pierce v. The Travelers' Insurance Company
(3 Ins. L.J., 422 [June, 1874]) a question kindred to that involved in the present case came before the Supreme Court of Wisconsin. The condition in the policy was, that if the assured should "die by suicide, felonious or otherwise, sane or insane," it should be void. On the trial of the cause, the jury were charged that if the assured "took his own life while in an insane condition of mind, still the defendants are liable, notwithstanding the attempt to avoid the policy under such circumstances." Whatever nice criticism may be indulged in in respect to this direction to the jury, I think it presents, in a less artistic form, the precise proposition contended for by the learned counsel for the plaintiff in the case at bar. The jury were, in effect, told that the additional words "suicide, felonious or otherwise, sane or insane," did not excuse the insurance company, even if the death of the assured was the result of insanity. On an appeal taken, the Supreme Court of Wisconsin held the charge erroneous; and DIXON, Ch. J., in delivering the judgment of the court, says: "The intention here manifested is so plain as to seem incapable of further explanation, and unless there is something in the policy of the law which forbids such stipulation, we have nothing to do but to give effect to it; for however the word `suicide,' which is held by the authorities to mean the same thing as `death by his own hand' or `take his own life' might, if standing alone, be construed to imply a felonious self destruction, or self-destruction by a sane man, or one capable of understanding the nature and consequences of his own act, and of judging between right and wrong, it is obvious that it cannot be so received or applied here. Such construction is forbidden by the express words of the condition, which declares that it shall make no difference whether the suicide was felonious or otherwise, or whether the party committing it was sane or insane at *Page 241 
the time. The parties here, therefore, by the very language of the condition, defined the sense in which they use the word, and by that definition the courts must be bound, unless there be something in the condition contrary to public policy or sound morals, which is not pretended."
Since the argument of this cause we have been referred, by the counsel for the defendant, to the unreported case of Chapman v.The Republic Life Insurance Company of Chicago, which recently came before the Circuit Court of the United States for the Northern District of Illinois, in which a question like the present was involved. The words of the proviso in the policy, in that case, were, that if the death of the assured was caused "by his or her own act and intention, whether sane or insane," then the insured should not be liable. The insured died from a pistol shot delivered from his own hand while in a completely insane state of mind and the insurance company were held not to be liable; the court approving the case of Pierce v. TheTravelers' Insurance Company, before referred to.
So far, therefore, as we can be aided by judicial decisions, they appear favorable to views which are commended to our judgment. We do not, however, place reliance upon them further than they appear to be fortified by reason. We prefer to place our decision upon the ground that the words of the proviso in the policy before us, by plain rules of interpretation, exempts the defendant from liability. That this language, in view of previous decisions, was inserted for such a purpose, cannot be doubted, and that it was agreed to by both the insured and the insurer is not questioned, and that it is a provision allowed by law, no one denies. We are to say from these words what the parties must have intended, and we cannot properly say that additional words having no meaning were inserted in the contract, and if they mean any thing it is just what the words commonly import, and that is, if death ensues from any physical movement of the hand or body of the assured proceeding from a partial or total eclipse of the mind, the insurer may go free. We are not altogether unmindful of the force of the *Page 242 
proposition that a man does not die by his own hand who has not sufficient mind to will his own death, and it is not, perhaps, entirely easy to see in what precise words in our language the idea may be accurately and artistically expressed that a totally insane man may take his own life. But the question seems to involve more — the refinement of language — than the application of practical sense, and we are of the opinion that, in the common judgment of mankind, it will be considered that when a totally insane man blows his brains out with a pistol that he will be said to have died by his own hand within the meaning of a policy such as we have now under consideration.
If the foregoing views are approved it appears not to be necessary to consider any other question in the case, as the plaintiff can never recover, unless upon the ground that the death of the assured was the result of pure accident. This question was somewhat argued, but, I think, not specially relied upon by the counsel for the plaintiff. If it was proper for the jury to consider the question in that aspect upon the evidence, it may be that the verdict of the jury was that the assured came to his death by mere accident, and if so the question already discussed is quite immaterial. But I am of the opinion that it was error to submit such a question to the jury, and to support this view I appeal to the charge of the learned judge given to them. He says: "I am asked by defendant's counsel to charge you that there is no evidence authorizing you to come to the conclusion that this act was accidental. There is very little evidence about it. There is no evidence about it."
The last sentence taken from the learned judge's charge correctly indicates the state of the case. There was no evidence that the death of Gogorza was what we consider accidental, and no such question should have been submitted to the jury. The judge tells the jury that there is no evidence that the death was the result of accident, and yet says they may so find if they are thus minded. The proposition is quite at war with all our traditions of the common law of England, *Page 243 
as made a part of our system. No verdict of a jury can be sustained in any court affecting the right of a party without, at least, the evidence of one credible witness. Such is the law now, and such it has been for some centuries. It is quite true that when a right has been established by satisfactory evidence a jury, in many actions, by force of the common law or by statute, may exercise a very large discretion as to damages without much evidence. But when a legal right is to be established in a court of justice, it must be supported by some proper evidence.
If for no other reason, I should favor a new trial in this case for this very plain error. But for other reasons a new trial must be granted.